DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/16/2022 has been entered. Claims 2-22 are pending.
 Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because independent claim 1 has been canceled. Applicant’s arguments with respect to new claim 21 have been considered but are moot because Berger et al. is not being used to reject new claim 21.
Claim Objections
Claim 21 is objected to because of the following informalities: a typographical error. Claim 21 should be amended as follows “the catheter shaft is advanceable along the implanted cardiac lead” to clarify the function is being recited instead of a method step which is improper in a device claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ressemann et al. (US Pub. No. 2003/0050600).
Regarding claim 21, Ressemann discloses a device (100) comprising a catheter shaft (138) configured to be positioned within a blood vessel of a patient (for example, see paragraph 85), wherein the catheter shaft comprises a first lumen (140), a first balloon (136) coupled to the catheter shaft and configured to have an expanded state with a first diameter (for example, see Figure 1A), a second balloon (134) coupled to the catheter shaft and configured to have an expanded state with a second diameter (for example, see Figure 1A), wherein the first diameter and the second diameter are different from one another (for example, see paragraph 95 describing balloon 136 being larger in size than balloon 134), wherein the first diameter defines an outer profile of the device along a first portion of a length of the catheter shaft and the second diameter defines the outer profile of the device along a second portion of the length of the catheter shaft (for example, see Figure 1A), wherein the first balloon (136) and the second balloon (134) are proximate to one another along the length of the catheter shaft such that the outer profile of the device changes along the length of the catheter shaft (for example, see Figure 1A), and 4Application No. 16/659,244Docket No. 2015P01853US09 / 44755.2316US01wherein the first lumen (140) comprises a diameter sized to receive an implanted cardiac lead such that the catheter shaft is advance[able] along the implanted cardiac lead to a position within the blood vessel where the first balloon and the second balloon are proximate to a perforation in the blood vessel during removal of the implanted cardiac lead from the patient, and the implanted cardiac lead extends within the first lumen proximate to the first balloon and the second balloon (for example, see Figure 1A and paragraph 88 describing lumen 140 being designed to allow for the passage of various interventional devices, thus lumen 140 is considered sized to receive an implanted cardiac lead such that the catheter shaft is capable of performing the function recited and the lead can extend within the first lumen as recited).
Regarding claim 22, Ressemann discloses the catheter shaft (138) further comprises a second lumen (142), wherein the second lumen is configured to receive an inflation fluid (for example, see paragraph 89), wherein the second lumen is in fluidic connection with only the first inflation balloon (for example, see paragraph 95 describing that shaft 138 may comprise three lumens, two being the inflation lumens, each inflation lumen in fluid communication with one of the balloons 134, 136, thus disclosing a second lumen in fluidic connection with only the first inflation balloon 136 [and a third lumen being in fluidic connection with only the second inflation balloon 134]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. as applied to claim 21 above, and further in view of Owens et al. (US Patent No. 6,902,571).
Ressemann fails to disclose the working length and inflated diameter of the inflatable balloon. Owens also discloses a balloon catheter comprising an inflatable balloon (24). Owens teaches the inflatable balloon comprises a working length of about 8 mm to about 80 mm, which overlaps the claimed range of about 65 mm to about 80 mm (for example, see column 11, lines 43-45) and the inflatable balloon comprises an inflated diameter of about 1.5 mm to about 20 mm, which overlaps the claimed range of about 20 mm to about 25 mm (for example, see column 11, lines 45-46). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Ressemann’s inflatable balloon with a working length of about 8 mm to about 80 mm and an inflated diameter of about 1.5 mm to about 20 mm as taught by Owens. Doing so would yield a balloon sized to sufficiently cover a working area within a bodily lumen when inflated. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ressemann’s modified inflatable balloon from a working length of about 8 mm to about 80 mm to a working length of about 65 mm to about 80 mm and from an inflated diameter of about 1.5 mm to about 20 mm to an inflated diameter of about 20 mm to about 25 mm since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al.
Ressemann discloses the claimed invention as recited in amended claim 1, but fails to expressly disclose the height and width of the second lumen as recited in claims 4-6. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the second lumen of Ressemann’s device with a width of about 1.8 mm and a height of about 0.75 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Ressemann’s device would not operate differently with the claimed second lumen width and height as the second lumen is used to inflate the balloon and Ressemann’s device would function appropriately having the claimed height and width for the second lumen as it will still enable inflation of the inflatable balloon. Further, applicant places no criticality on the values claimed, indicating simply that the width and height of the second lumen “may” be the claimed values (specification pp. [0232]).
Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. as applied to claim 21 above, and further in view of Donlon et al. (US Patent No. 6,010,531).
Since claims 7-19 depend from claim 20, claim 20 will be addressed first. Regarding claim 20, Ressemann further discloses the catheter shaft (138) comprises an outer diameter (for example, see Figure 1A), wherein the outer diameter is about 2 mm (for example, see paragraph 104 describing the maximum diameter of 132 being about 0.076 inches and the balloon waist thickness approximately 0.002 inches, thus leaving the outer diameter of 138 being approximately 0.074 inches or approximately 1.8796 mm which is considered “about” 2 mm as claimed; see also paragraph 175 describing an outer diameter of a similar shaft 2138 being between 0.065 and 0.080 inches which is 1.651 mm to 2.032 mm). Ressemann fails to disclose the cross-sectional area of the second lumen, thus fails to disclose the second lumen includes a cross-sectional area at a location along a length of the catheter shaft between 0.65 mm2 and 1.90 mm2. Donlon also discloses a balloon catheter (for example, see Figure 4) comprising an inflatable balloon (64) configured to receive inflation fluid from an inflation lumen (86). Donlon teaches the inflation lumen (86) includes a cross-sectional area at a location along a length of the catheter shaft of about 1-3 mm2, which overlaps the claimed range of between 0.65 mm2 and 1.90 mm2, (for example, see column 14, lines 32-37) in order to allow saline or other inflation fluid to be delivered at flow rates sufficient to inflate the balloon (64) in less than about 10 seconds (for example, see column 14, lines 32-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Ressemann’s second lumen with a cross-sectional area at a location along a length of the catheter shaft of about 1-3 mm2  as taught by Donlon. Doing so would yield an inflation lumen that is large enough to inflate the inflatable balloon as quickly as possible. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ressemann’s modified second lumen cross-sectional area at a location along a length of the catheter shaft from 1-3 mm2  to between 0.65 mm2 and 1.90 mm2 as claimed since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Ressemann as modified discloses the cross-sectional area of the second lumen (142) comprises a crescent shape (for example, see Ressemann’s Figure 1B).
Regarding claims 8-10, Ressemann as modified discloses the second lumen having a cross-sectional area at a location along a length of the catheter shaft between 0.65 mm2 and 1.90 mm2 as claimed. However, Ressemann as modified fails to expressly disclose the height and width of the second lumen. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the second lumen of Ressemann’s modified device with a width of about 1.8 mm and a height of about 0.75 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Ressemann’s modified device would not operate differently with the claimed second lumen width and height and since the second lumen has a cross-sectional area within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed height and width for the second lumen. Further, applicant places no criticality on the values claimed, indicating simply that the width and height of the second lumen “may” be the claimed values (specification pp. [0232]).
Regarding claim 11, Ressemann as modified by Donlon discloses the cross-sectional area of the second lumen is about 1 mm2 (for example, see Donlon’s column 14, lines 32-37 disclosing about 1-3 mm2).
Regarding claims 12 and 13, Ressemann as modified discloses the crescent shape provides the cross-sectional area with a crescent-like cross-sectional shape (for example, see Figure 1B). However, Ressemann as modified fails to expressly disclose the radius of the crescent-like cross-sectional shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the crescent-like cross-sectional shape of Ressemann’s modified device with a radius of about between 0.50 mm to 1.50 mm, or about 1 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Ressemann’s modified device would not operate differently with the claimed radius, and since the cross-sectional area is within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed radius. Further, applicant places no criticality on the range/value claimed, indicating simply that the radius “may” be the claimed range/value (specification pp. [0321]).
Regarding claim 14, Ressemann as modified discloses the first lumen (140) and the second lumen (142) are non-concentrically disposed within the catheter shaft (for example, see Ressemann’s Figure 1B).
Regarding claims 15-16, Ressemann as modified discloses the crescent shape provides the cross-sectional area with a crescent-like cross-sectional shape (for example, see Figure 1B). However, Ressemann as modified fails to expressly disclose the radius of the crescent-like cross-sectional shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the crescent-like cross-sectional shape of Ressemann’s modified device with a radius of about between 0.50 mm to 1.50 mm, or about 1 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Ressemann’s modified device would not operate differently with the claimed radius, and since the cross-sectional area is within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed radius. Further, applicant places no criticality on the range/value claimed, indicating simply that the radius “may” be the claimed range/value (specification pp. [0321]).
Regarding claim 17, Ressemann as modified discloses the catheter shaft (138) comprises a first wall portion between the first lumen (140) and the outer diameter (for example, see Figure 1B). Ressemann as modified fails to disclose expressly that the first lumen is sized such that the thickness of the first wall portion is about 0.15 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized Ressemann’s first lumen to yield a first wall portion thickness of about 0.15 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Ressemann’s modified device would not operate differently with the claimed wall thickness, and the device would function appropriately having the claimed wall thickness. Furthermore, applicant places no criticality on the value claimed, indicating simply that the wall thickness “may” be the value claimed (specification pp. [0231]).
Regarding claim 18 and 19, Ressemann as modified discloses the catheter shaft comprises a second wall portion between the second lumen (142) and the outer diameter (for example, see Figure 1B). Ressemann as modified fails to disclose expressly that the second lumen is sized such that the thickness of the second wall portion is about 0.15 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized Ressemann’s second lumen to yield a second wall portion thickness of about 0.15 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Ressemann’s modified device would not operate differently with the claimed wall thickness, and since the cross-sectional area is within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed wall thickness. Furthermore, applicant places no criticality on the value claimed, indicating simply that the wall thickness “may” be the value claimed (specification pp. [0233]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 20, 2022